DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parise et al. US 5,545,314.

Claim 25, Parise teaches a filter capsule comprising: a capsule wall (12), the capsule wall has a longitudinal axis and partially defines a capsule chamber, a filter (14) having filter media (16) secured in the capsule chamber, a capsule top cap having an inlet (to which 10 is coupled) extending upwardly from the capsule top cap with an axis .

    PNG
    media_image1.png
    469
    483
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-11, 27-31 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parise et al. US 5,545,314 in view of Heiligman US 5,017,286.

	Claim 1, Parise teaches a filter capsule comprising: a capsule wall (12) having a longitudinal axis and partially defining a capsule chamber, a filter cartridge (14) having filter media (16), the filter cartridge secured in the capsule chamber, a capsule top cap secured to a top end of the capsule wall, an inlet (to which 10 is coupled) integral with and extending upwardly from the capsule top cap, the inlet is fixed at an acute angle relative to the longitudinal axis of the capsule wall, the inlet has an axis oriented at an angle relative to the longitudinal axis of the capsule wall, the inlet defines a fluid inlet port, and an outlet secured to a bottom end of the capsule wall (fig. 3). Parise does not teach the recited filter core or recessed outlet.
	Heiligman teaches a filter capsule comprising: a capsule wall partially defining a capsule chamber and a filter cartridge (48) having a filter media secured in the capsule chamber and a recessed outlet (52) secured to a bottom end of the capsule wall, the 
	Claims 2, 3 and 11, Heiligman further teaches the recessed outlet has an outlet end formed at a top end of the recessed outlet wall (fig. 2); at least one fluid aperture formed in the outlet end, the at least one fluid aperture is in fluid communication with a downstream side of the filter and thus would be in fluid communication with the core (fig. 2); and the recessed outlet wall is tapered wherein a top end of the recessed outlet wall has a smaller cross section diameter than a cross section diameter of a bottom end of the recessed outlet wall as the bottom end is slightly curved (fig. 2).
Claim 10, filter cores comprising core slots that fluid communicate an upstream surface of the core with a downstream surface of the core are very common in the filter art as a way to provide radial support of a filter media while allowing passage of filtered fluid therethrough and would have been obvious to one of ordinary skill in the art.

	Heiligman teaches a filter capsule comprising: a capsule wall partially defining a capsule chamber and a filter cartridge (48) having a filter media secured in the capsule chamber and a recessed outlet (52) secured to a bottom end of the capsule wall, the recessed outlet has a radially extended flange (42) defining an outlet port and a recessed outlet wall extending inwardly into the filter, wherein the filter is superposed about the recessed outlet wall and the combination of the radially extended flange, capsule wall and a capsule top cap define the capsule chamber, the recessed outlet has an outlet end formed at a top end of the recessed outlet wall, at least one fluid aperture formed in the outlet end, the fluid aperture in fluid communication with a downstream side of the filter, the recessed outlet further comprises an annular channel (surrounding 54) formed on a bottom surface of the radially extended flange about an outlet opening  and the recessed outlet wall is tapered, wherein a top end of the recessed outlet wall has a smaller cross sectional diameter than a cross sectional diameter of a bottom end of the recessed outlet wall due to the rounding at the bottom of the outlet wall (fig. 2). It would have been obvious to one of ordinary skill in the art to use the filter cartridge and recessed outlet of Heiligman because the filter of Heiligman is not subject to channeling like a granular filter and exhibits a longer life than the granular filter material of Parise and the recessed outlet makes efficient use of a hollow space provided within the filter of Heiligman (col. 5, lines 37-51). The use of a filter core is a very common technique in the art to provide support to an inner surface of a filter subject to fluid flowing radially .
	
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.
Applicant argues that Parise does not disclose a plurality of support columns but only discloses a fluid passageway between the outlet and the aperture end plug of the filter cartridge. As highlighted in the annotated figure of Parise above, there are multiple roughly triangularly shaped columns disposed on an inner surface of the capsule wall as recited in claim 25. The examiner has not interpreted a plurality of columns as many fluid passageways but rather, the highlighted portions of Parise are structural elements within the capsule located within the fluid passageway between the end cap and the outlet end.
Applicant argues that Parise discloses a ball and socket coupler (10) on the device which is not an inlet fixed at an acute angle to the longitudinal axis of the capsule top cap. The coupler (10) is not interpreted as the recited inlet. Rather the portion to which the couple (10) is attached is the recited inlet integral with and extending upwardly form the capsule top cap. That portion of Parise is fixed at an acute angle to the longitudinal axis of the capsule wall and thus meets the limitations set forth in the claim.
Allowable Subject Matter
Claim 5 is allowed. Claim 5 has been rewritten in independent form and is allowable for the reasons stated in the previous office action of 12/30/20.
Claims 6-7, 23, 26 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 32, the closest prior art to Parise in view of Heiligman teaches the filter capsule of claims 1 and 31 and further comprising a plurality of columns formed about an inner surface of the capsule wall but does not teach an annular ring connected to the plurality of columns, wherein an outer radial edge of the annular ring is spaced from an inner surface of the capsule wall to form a segmented fluid communication gap to permit fluids to flow between the plurality of columns from the top ends of the plurality of columns to bottom ends of the plurality of columns nor would it have been obvious to provide such a structure in combination with the other claimed features of the invention.
Claims 7 and 33-35 are allowable as depending from claim 6 or 32.
Regarding claims 23 and 26, the closest prior art to Parise, who teaches the filter capsule of claim 25, and Parise in view of Heiligman teaches, who teach the filter capsule of claim 1, do not teach a cartridge top is formed with a cylindrical cartridge top extension that extends downwardly into the filter core and has a concave surface formed on a bottom side of the cylindrical cartridge top extension nor would it have been .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778